Citation Nr: 0933541	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  08-07 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for bilateral hearing loss



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1966 to May 1968.  
The Veteran received the Combat Infantryman Badge for his 
service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO). 


FINDINGS OF FACT

Bilateral hearing loss was not present in service or for many 
years following active duty separation, and such loss is not 
causally related to active service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  Sensorineural hearing loss, however, may be 
presumed to have been incurred in service, if it becomes 
manifest to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. §§ 
1101(3), 1112(a); 1131, 1137 38 C.F.R. §§ 3.307(a), 3.309(a).  
The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in-service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  In the present case, the Veteran 
contends that the bilateral hearing loss from which he 
suffers today is causally related to his active duty noise 
exposure.  The Veteran's claim must be denied, however, as 
there is no showing that such noise exposure resulted in the 
Veteran's current hearing loss.  

First, the Board acknowledges that the Veteran was exposed to 
noise during service.  While in the Army, the Veteran spent 
almost a full year in the Republic of Vietnam, and he was 
awarded the Combat Infantryman Badge for his service.  During 
that time, the Veteran fired his own weapon, was around 
others firing their weapons, and was near heavy artillery and 
other explosions.  

The Board also notes that the Veteran suffers from bilateral 
hearing loss today.  In both an April 2006 VA audio 
examination and an April 2009 VA audio progress note, a VA 
examiner found that the Veteran was suffering from mild to 
moderately severe sensorineural hearing loss.  

The only question remaining then is whether there is a nexus 
between the Veteran's bilateral hearing loss and his in-
service noise exposure.  In the April 2006 VA audio 
examination, the audiologist found that she could not, 
without resorting to mere speculation, connect the Veteran's 
current bilateral hearing loss to his in-service noise 
exposure.  Important to the audiologist were the facts that 
the Veteran's service treatment records did not contain a 
separation examination and that the Veteran had years of 
post-service noise exposure at his job at a tire factory.  
This same audiologist came to the same conclusion when she 
examined the Veteran in April 2009, stating that determining 
causation would be mere speculation.  Such a speculative 
medical opinion as to causation could not be used to 
establish a medical nexus to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 85 (2006); see also 38 C.F.R. § 3.102 (2008) 
(the Board may not award benefits when the award would be 
based upon pure speculation).

In support of his claim, the Veteran and his wife submitted 
statements regarding his hearing loss.  In his March 2008 
appeal to the Board, the Veteran detailed the history of his 
noise exposure in Vietnam.  The Veteran described firing his 
own weapon, being in and near helicopters firing their 
weapons, and being near rocket attacks.  While the Veteran's 
narrative mentions these issues and an accompanying ringing 
in his ears, he did not say anything about hearing loss that 
it produced or when such hearing loss first manifested 
itself.  His description matched that from his January 2007 
Notice of Disagreement.  In his Notice, however, the Veteran 
did state that his hearing was "terrible" upon returning 
from Vietnam.  

The Veteran's wife also submitted a statement regarding the 
Veteran's hearing loss, placing the onset of his disability 
close temporally to the end of his service.  The Veteran's 
wife mentioned that the Veteran had to listen to the 
television and radio at a loud volume, and that she often had 
to repeat herself in his presence.  She wrote that these 
incidents impacted their ability to carry on a casual 
conversation.

The Board has considered the testimony from the Veteran and 
his wife, yet neither of these statements can be used to 
provide the missing nexus opinion in this case.  The Board 
has considered the Veteran and the Veteran's wife's 
statements as to their belief that his hearing loss is 
related to service.  As a lay person, however, neither the 
Veteran nor his wife is competent to offer a diagnosis or to 
assert the medical causation of his disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Any claim of having had hearing loss on an ongoing basis is 
contradicted by the complete lack of any medical evidence of 
treatment for the condition for many years after service.  
The Board notes that the earliest medical evidence of hearing 
loss is dated approximately 38 years after service.  In 
deciding a claim, the Board may consider the length of time 
elapsed between the Veteran's period of service and treatment 
that he seeks for a complained of condition.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  To the extent that 
the Veteran and his wife's testimony may be interpreted as 
indicating that he had continuity of symptomatology of 
hearing loss since service, the Board concludes that the 
testimony has less probative value than the passage of time 
where the Veteran did not seek treatment.

As the Veteran's bilateral hearing loss was not present in 
service or for many years following active duty separation, 
and because such loss is not causally related to active 
service, the Board concludes that the Veteran's bilateral 
hearing loss was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2005, prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  In 2006, the Court of Appeals for Veterans Claims 
ruled that VA must inform claimants of all elements of a 
service connection claim, including how VA assigns disability 
ratings and how an effective date is established.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Though the 
Veteran in this case did not receive such notice regarding 
ratings and effective dates, his claim is being denied, so 
there can be no possibility of any prejudice to him.

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of pertinent medical records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In this case, the RO has obtained the Veteran's 
service treatment records and his post-service VA treatment 
records.  The Veteran has been afforded a VA audio 
examination.  As it appears that all obtainable evidence has 
been associated with the claims file, the Board notes that 
the evidence already of record is adequate to allow 
resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


